107 F.3d 923
323 U.S.App.D.C. 290
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.NEW EAST COMMUNICATIONS, INC., Petitioner,v.FEDERAL COMMUNICATIONS COMMISSION, et al., Respondents.
No. 95-1591.
United States Court of Appeals, District of Columbia Circuit.
Jan. 22, 1997.

Before:  SILBERMAN, WILLIAMS and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the briefs of the parties and the record.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED, substantially for the reasons set forth by the Federal Communications Commission in its Opinion and Order, upholding the grant of the petition for rulemaking of Radio Triangle East Company ("RTE") and denying New East Communications' application for review, see 10 F.C.C.R. 9365 (1995);  6 F.C.C.R. 6206 (1993), that the petition for review is denied.  Any objections New East had to the Commission's transmitter spacing requirements prior to the October 2, 1989, effective date of its Six Kilowatt Order, 4 F.C.C.R. 6375 (1989), recon. granted in part, 6 F.C.C.R. 3417 (1991), are too late, as they should have been raised in a petition for reconsideration of that order.  The Commission properly applied its allotment priorities and reasonably concluded that the public interest in RTE's upgrade to Class C3 status outweighed the combined public interest benefit of New East's and Roanoke Chowan Broadcasting Corporation's proposed upgrades to 6 kW under the Six Kilowatt Order.  The Commission also reasonably rejected New East's request that RTE be required to move or directionalize its transmitting antenna.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of an timely petition for rehearing.  See D.C.Cir.Rule 41.